Title: From John Quincy Adams to Executors of John Adams’s Estate, 30 September 1826
From: Adams, John Quincy
To: Executors of John Adams’s Estate


				[Mortgage. Mount Wollaston farm J. Q. A. to Executors.]
					
					September 30, 1826
				
				(not executed—) [Deed of Homestead Exors. to J. Q. A.]Whereas John Adams, late of Quincy in the County of Norfolk, Doctor of Laws, did by his Last Will and Testament, give and devise to his son John Quincy Adams, and to his Heirs, all that part of his Real Estate, lying on both sides of the Antient County Road from Boston to Plymouth, containing by Estimation one hundred and three Acres, be the same more or less, together with his Mansion house, gardens and buildings thereon situated; upon Condition, that he the said John Quincy Adams should pay, or secure to be paid with interest, within three years after the decease, to him the said John Adams, the sum of ten thousand dollars, to his Executors, in and by the said Last Will and Testament appointed, to wit, his said Son John Quincy Adams and his friend Josiah Quincy.And whereas, upon a survey made since the decease of the said John Adams, by Mather Withington, of the said Real Estate lying on both sides of the said Antient County Road, it has been found to contain ninety five Acres two Quarters and one Rod And whereas the said John Quincy Adams has accepted the said devise, upon the condition therein prescribed, of securing to be and has paid to the said Executors, the said sum of ten thousand dollars with interest within three years from the time of the decease of the said John Adams, that is to say, from the fourth day of July last past. The sum of ten thousand dollars. to wit one hundred and fifty Dollars.Now therefore, Know all Men by these Presents that I the said John Quincy Adams, in my individual capacity, have given in consideration of the Premises, and for the Execution of the said last Will and Testament, have given granted, bargained, sold, conveyed and confirmed, and by these Presents do give grant, bargain sell, convey and confirm, to the said John Quincy Adams and Josiah Quincy Executors as aforesaid and to their Successors Administrators of the last Will and Testament of the said John Adams, all that Land in the Town of Quincy belonging to me, and known by the name of the Mount Wollaston Farm, containing upwards of three hundred Acres, with all the dwelling house, and all other buildings thereon, and all the appurtenances to the same belongingTo Have and to Hold, to them the said Executors, and to their Successors, Administrators of the last Will and Testament of the said John Adams, and to their Assigns forever, in trust, to secure the Execution of the said gift and bequest, and the fulfillment of the Condition thereof, by the said last Will and Testament prescribed.Provided, that if the said John Quincy Adams, in his individual capacity, His Heirs, Executors or Administrators, shall within three years from the fourth day of July last past, pay or cause to be paid to the said Executors of the last Will and Testament of the said John Adams, or to their Successors Administrators of the said Will, the sum of ten thousand dollars with interest thereon at the rate of Six per Cent a year, from the fourth day of July last, till paid, then this Deed, together with a Bond of the said John Quincy Adams to the said Executors, for twenty thousand Dollars, conditioned for the payment of the said ten thousand Dollars and Interest shall be null and void, otherwise to remain in full force and virtue—Witness my Hand and Seal at Quincy this —— day of —— in the year of our Lord 1826[Bond—not executed—]Know all Men by these Presents that I John Quincy Adams of Boston in the County of Suffolk, Esquire, in my individual capacity stand bound, to the said John Quincy Adams and Josiah Quincy, Executors of the last Will and Testament of John Adams, late of Quincy in the County of Norfolk, Doctor of Laws, deceased in the sum of twenty thousand Dollars, to be paid to the said Executors or their Successors Administrators of the said last Will and Testament to which payment I bind myself my Heirs, Executors and Administrators firmly by these Presents. At Quincy the second day of October in the year of our Lord one thousand eight hundred and twenty-six.The Condition of this Obligation is such, that if the above bounden John Quincy Adams, his Heirs, Executors or Administrators, or any of them, shall pay or cause to be paid to the said Executors, of the last Will and Testament of John Adams or to their Successors, Administrators of the said Will, the sun of ten thousand Dollars, within three years from the fourth day of July last, with interest thereon from that day until paid, then this obligation, together with a mortgage of the Mount Wollaston farm, bearing even date with these Presents, shall be null and void—otherwise to remain in full force.
				
					
				
				
			